Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 11, and 19 have been amended. Claims 1-7 and 9-21 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 7, 9, and 10 are drawn to a method for developing a study design guide, which is within the four statutory categories (i.e., a process). Claims 11 - 18 are drawn to a computer program product comprising a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for developing a study design guide, which is 1 Claims 19 - 21 are drawn to a system for developing a study design guide, which is within the four statutory categories (i.e., machine). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 19 includes limitations that recite at least one abstract idea.  Specifically, independent claim 19 recites: 
A computer-implemented study design guide system, said system comprising: 
a processor; and 
a memory, the memory storing instructions to cause the processor to perform: 
specifying a search parameter including a time frame; 
analyzing, via a natural language processor operating at a cloud computing node, a collection of unstructured documents using the search parameter by restricting the collection of the unstructured documents to a publication date within the time frame; 
creating a list of informative terms and informative phrases related to design of a study cohort;
forming the study cohort by selecting a subset from the unstructured documents using the list and providing a paragraph description having a complete sentence describing the study cohort that is selected; and 
creating, via the cloud computing node, a visualization reflecting a level of importance, a frequency, and a relevancy of the informative terms and the informative phrases in relation to each other for a study design using the study cohort;
wherein, after the selecting the subset, visualization of the selected subset versus a discarded subpopulation characteristics are provided, to a client server node from the cloud computing node, to visually compare the selection.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because analyzing documents, creating a list of terms/phrases based on the documents using a search parameter including a time frame, forming the study cohort by selecting a subset using the list and providing a paragraph description having a complete sentence describing the study cohort this is selected, and creating a visualization of characteristics of the terms/phrases and of the selected subset versus a discarded population is an observation/evaluation/ judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a processor and a memory).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 19 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 19, because the only difference between Claims 1 and 19 is that Claim 1 recites a method, whereas Claim 19 recites an apparatus with a processor and memory, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 11 is identical as the abstract idea for 
Dependent claims 2-7, 9, 10, 12-17, 20, and 21 include other limitations for example claims 2-4 and 12-14 recite further details as to presenting details, e.g., a paragraph or a visualization, comparing the study cohort to a base population, claims 5, 6, 15, and 16 recite further details as to what search parameters might be and what the documents to be analyzed might be, claim 7 recites further details as to how the study cohort may be created based on selected terms from the visualization, claims 9 and 18 recite further details as to providing a description for the terms/phrases and the study cohort, claims 10, 20, and 21 recite further details as to how the abstract idea is implemented using generic computer structures, i.e., in the cloud and/or using a graphical user interface; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 11, and 19.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1-7 and 9-21 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one 
A computer-implemented study design guide system, said system comprising: 
a processor; and 
a memory, the memory storing instructions to cause the processor to perform: 
specifying a search parameter including a time frame; 
analyzing, via a natural language processor operating at a cloud computing node, a collection of unstructured documents using the search parameter by restricting the collection of the unstructured documents to a publication date within the time frame; 
creating a list of informative terms and informative phrases related to design of a study cohort;
forming the study cohort by selecting a subset from the unstructured documents using the list and providing a paragraph description having a complete sentence describing the study cohort that is selected; and 
creating, via the cloud computing node, a visualization reflecting a level of importance, a frequency, and a relevancy of the informative terms and the informative phrases in relation to each other for a study design using the study cohort;
wherein, after the selecting the subset, visualization of the selected subset versus a discarded subpopulation characteristics are provided, to a client server node from the cloud computing node, to visually compare the selection.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention 
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0042]-[0085] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor and memory, a cloud computing operating a node natural language processor, and a client server node) and nothing beyond that; further the cloud computing environment of claims 10, 20, and 21 which merely add additional generic computing structures, i.e., additional elements;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input regarding specification of a search parameter and data output by outputting the visualization to the client server node from the cloud computing node – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of a computer implemented study design guide, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-7 and 9-21 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (processor and memory, a cloud computing operating a node natural language processor, and a client server node) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0042]-[0085] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0042]-[0085]  discloses that the additional elements identified above comprise 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of analyzing documents, creating a list of terms/phrases based on the documents using a search parameter including a time frame, forming the study cohort by selecting a subset using the list and providing a paragraph description having a complete sentence describing the study cohort this is selected, and creating a visualization of characteristics of the terms/phrases and of the selected subset versus a discarded population by utilizing a general purpose processor memory, a cloud computing operating a node natural language 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input regarding specification of a search parameter and data output by outputting the visualization to the client server node from the cloud computing node – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of a computer implemented study design guide, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor and memory; 
The dependent claims 2-7, 9, 10, 12-17, and 20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2-4 and 12-14 recite further details as to presenting details, e.g., a paragraph or a visualization, comparing the study  claims 5, 6, 15, and 16 recite further details as to what search parameters might be and what the documents to be analyzed might be, claim 7 recites further details as to how the study cohort may be created based on selected terms from the visualization, claims 9, and 18 recite further details as to providing a description for the terms/phrases and the study cohort, claims 10, 20, and 21 recite further details as to how the abstract idea is implemented using generic computer structures, i.e., in the cloud or using a graphical user interface; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the unstructured documents) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore claims 1-7 and 9-21 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0108380 to Gotz et al (hereinafter “Gotz”) in view of US 2018/0300640 to Birnbaum et al (hereinafter “Birnbaum”) and further in view of US 2014/0181125 to Moitra et al (hereinafter “Moitra”) and further in view of US 2016/0196394 to Chanthasiriphan et al (hereinafter “Chanthasiriphan”) and further in view of US 2016/0283069 to Gupta et al (hereinafter “Gupta”) and further in view of US 2019/0295727 to Xanthakis et al (hereinafter “Xanthakis”).
Regarding claim 1, Gotz discloses a computer-implemented study design guide method, the method comprising: 
specifying a search parameter (Figs 1&3, [0030] & [0039]-[0040] discloses that “cohort seeding” can be based on a user query, which is interpreted as specifying a search parameter for the system to use to determine the cohort); 
analyzing, via a cloud computing node ([0066] & [0070]disclose that data processing, i.e., analyzing, can take place at a remote server, interpreted as a cloud computing node that is connected to the client node via a network), a collection of data using the search parameter (Figs 1&3, [0017]-[0019], [0036] discloses developing the cohort based on the data in a database); 
creating a list of informative terms and informative phrases related to design of a study cohort ([0037] discloses “Generally, the general overview 230-1 provides a visual summary of high-level demographic data such as age and gender distributions, as well as information about the prevalence of various diagnosis codes; the congestive heart failure (CHF) risk” which is interpreted as a list of terms and phrases of study cohort, Examiner notes that they are “related to design of a study cohort” because the terms and phrases make up the cohort. Additionally, [0027] discloses that based on the cohort seeding, multiple visualizations may be generating including a detailed list of patients in the cohort and their identification numbers, interpreted as informative terms and phrases, Examiner notes that they are “related to design of a study cohort” because the patients and their IDs make up the cohort); 
forming the study cohort by selecting a subset from the data using the list ([0025], [0032]-[0033], & [0046] disclose expanding or refining the cohort by selecting items in a visualization which filters the cohort, e.g., excluding men below the age of 50. Examiner notes that the visualization is based on the analyzed data so selecting an item of the visualization and filtering out, e.g., men below 50 effectively selects a subset from the data by using the list of terms modeled by the visualization) and providing a description of the study cohort that is selected (Fig. 4 & [0051] disclose providing a description of the study cohort that is selected, e.g., “medium risk based on hereditary profile”, “Age: 60-100(MF);” and “97 patients”); and
creating, via the cloud computing node ([0066] & [0070] disclose that aspects of the disclosure, e.g., the creating a visualization as discussed in Fig. 4 & [0046], can take place at a remote server, interpreted as a cloud computing node that is connected to the client node via a network), a visualization of the informative terms and the informative phrases in relation to each other for a study design using the study cohort (Fig. 4 and [0046] depict a visualization illustrating the distribution of diagnosis codes in relation to each other that appear in the patient medical records for the user to visualize the study design using the determined cohort, e.g., Fig. 4 includes terms and phrases like “Asthma”, “Congestive Heart Failure”, and “Metabolic Disorders”, using a treemap as discussed in [0026]); and 
providing the visualization to a client server node from the cloud computing node ([0066] & [0070] disclose that a cloud computing node is connected to the client computer via a network and [0046] discloses the visualization is displayed on the client’s user interface, therefore it is interpreted a providing the visualization to the client server node).
Gotz does not disclose specifying a search parameter including a time frame; 
analyzing, via a natural language processor operating at a cloud computing node, a collection of unstructured documents using the search parameter by restricting the collection of the unstructured documents to a publication date within the time frame2;
providing a paragraph description having a complete sentence describing the study cohort that is selected; 
creating a visualization reflecting a level of importance, a frequency, and a relevancy of the informative terms and the informative phrases in relation to each other; and 
wherein, after the selecting the subset, visualization of the selected subset versus a discarded subpopulation characteristics are provided to visually compare the selection. 

Birnbaum teaches that it was old and well known in the art of data mining, before the effective filing date of the claimed invention, to analyzing, via a natural language processor operating at a cloud computing node (Fig. 4 & [0042] and [0058] teach that cloud computing can perform natural language processing to analyze data),  a collection of unstructured documents using the search parameter ([0058] teaches analyzing unstructured documents, e.g., EMR records, based on a keywords or phrases, e.g., breast cancer or metastatic, associated with the cohort by utilizing natural language processing for example) to analyze a new set of data quickly and efficiently. [0058]-[0059].
Therefore, it would have been obvious to one of ordinary skill in the art of data mining before the effective filing date of the claimed invention to modify the system of determining patient cohort disclosed by Gotz to incorporate analyzing, using a natural language processor operating at a cloud computing node, a collection of unstructured documents using the search parameter as taught by Birnbaum in order to analyze a new set of data quickly and efficiently, e.g., see Birnbaum [0058]-[0059], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Moitra teaches that it was old and well known in the art of providing results for search queries, before the effective filing date of the claimed invention, specifying a search parameter including a time frame; and analyzing a collection of documents using the search parameter by restricting the collection of the documents to a publication date within the time frame (Fig. 15 and [0110]-[0112] teach that the user’s search query can include the option to enter a time period during which the publication date of the search results must fall and then presenting the returned search results in a list, interpreted as specifying a time frame and restricting the collection of documents being searched to the specific timeframe. See also [0081]-[0083]) to provide results that are of greater interest to the user by limiting the results to a particular timeframe. See Moitra [0110]-[0112].
Therefore, it would have been obvious to one of ordinary skill in the art of providing results for search queries before the effective filing date of the claimed invention to modify the system of providing results for search queries disclosed by Gotz to incorporate the word cloud visualization to create a visualization reflecting a level of importance, a frequency, and a relevancy of the informative terms and 

Chanthasiriphan teaches that it was old and well known in the art of cohort analysis, before the effective filing date of the claimed invention, to provide a paragraph description having a complete sentence describing the study cohort that is selected (Fig. 2 – teaches a variety of example paragraphs having complete sentences describing a cohort).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the paragraph description having a complete sentence describing the study cohort of the Chanthasiriphan for the bullet style list description of the study cohort of Gotz.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Gupta teaches that it was old and well known in the art of presenting information as a visualization, before the effective filing date of the claimed invention, to create a visualization reflecting a level of importance, a frequency, and a relevancy of the informative terms and the informative phrases in relation to each other ([0044] teaches that a word cloud can be used to represent the importance relevance and frequency of tagged text data with attributes) to allow a user to quickly ascertain the specifics of the larger volume of data. See Gupta [0004].


Xanthakis teaches that it was old and well known in the art of healthcare data analysis, before the effective filing date of the claimed invention, to include, after the selecting the subset, visualization of the selected subset versus a discarded subpopulation characteristics are provided to visually compare the selections ([0044] and tables 6A-1 – 6B teach comparing characteristics, e.g., average age, of people included in a cohort versus those excluded by the cohort, i.e., the discarded population, by displaying the information in a table, interpreted as a visualization) to determine the difference between the included and excluded cohort and improve treatment outcomes. See, e.g., Xanthakis [0044] and tables 6A-1 – 6B.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data analysis before the effective filing date of the claimed invention to modify the method of formulating a balanced cohort disclosed by Gupta including the step of determining if the selected cohort made up of a subset should be modified based on statistical measure or intuition of the user, e.g., see Gotz Fig. 1 and [0031], to incorporate comparing characteristics of the selected subset to characteristics of the discarded subpopulation using a visualization as taught by Xanthakis in order to determine the difference between the included and excluded cohort and improve treatment outcomes, e.g., see 

Regarding claim 2, depending on claim 1, the modified combination of Gotz/Birnbaum/Moitra/ Chanthasiriphan/Gupta/Xanthakis further disclose presenting a paragraph describing the study cohort of how representative the study cohort is compared to a base population (Gotz - Fig. 4 & [0051] discloses that panel 480 includes additional information, interpreted as a paragraph, describing the study cohort and how balanced the study cohort is, i.e., representative it is, to the base population or the previous iteration of the study cohort. See generally [0031]-[0033]. Chanthasiriphan Fig. 2 teaches presenting a paragraph describing the study cohort). Examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the paragraph description of the study cohort as taught by Chanthasiriphan for the bullet list description disclosed by Gotz for the same reasons discussed above in claim 1.

Regarding claim 3, depending on claim 1, Gotz further discloses presenting a second visualization describing the study cohort of how representative the study cohort is compared to a base population (Fig. 4 & [0045]-[0048] discloses that panels 420, 450, 460, and 470 represent a variety of visualizations that are rerun each time the cohort is iterated as described in Figs 1-3, describing the study cohort and how balanced the study cohort is, i.e., representative it is, to the base population or the previous iteration of the study cohort. See generally [0031]-[0033].).

Regarding claim 4, depending on claim 1, the modified combination of Gotz/Birnbaum/Moitra/ Chanthasiriphan/Gupta/Xanthakis further disclose presenting a second visualization and a paragraph describing the study cohort of how representative the study cohort is compared to a base population (Gotz - Fig. 4 & [0051] discloses that panel 480 includes additional information, interpreted as a paragraph, describing the study cohort and how balanced the study cohort is, i.e., representative it is, to the base population or the previous iteration of the study cohort. See generally [0031]-[0033]. Chanthasiriphan Fig. 2 teaches presenting a paragraph describing the study cohort). Examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the paragraph description of the study cohort as taught by Chanthasiriphan for the bullet list description disclosed by Gotz for the same reasons discussed above in claim 1.

Regarding claim 5, depending on claim 1, Gotz further discloses wherein the search parameter is selected from a group consisting of: a search keyword; and a knowledge source (Figs 1&3, [0030] & [0039]-[0040] discloses that “cohort seeding” can be based on a user query, which is interpreted as specifying a search keyword).

Regarding claim 6, depending on claim 1, the modified combination of Gotz/Birnbaum/Moitra/ Chanthasiriphan/Gupta/Xanthakis discloses wherein the collection of unstructured documents comprises health care documents (Gupta teaches in [0058] that the collection of unstructured documents includes EMR records, interpreted as health care documents). Examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gotz to include the teachings of Gupta for the same reasons discussed above in claim 1.

Regarding claim 7, depending on claim 1, Gotz further discloses prompting a user to select the informative terms and the informative phrases for creating the study cohort based on the visualization, and wherein a change in the study cohort is displayed for the user based on a change in the selected ([0025] discloses providing the user with “views” or visualization components to graphically depict and interact with the cohort allowing the user to “selectively brush and filter to explore and refine the set of patients in the cohort.” [0046] discloses “Filtering is performed by selecting the desired graphical elements in the visualization (e.g., the bars in panel 450 for patients over the age of 60) and clicking the filter button 445.” Both of these paragraphs are interpreted as prompting the user to select informative terms/phrases for further refinement of the cohort and then displaying the filtered cohort, i.e., the change in the cohort, based on the selected terms/phrases. See also [0032]-[0033].), 
further comprising providing a description analyzing the informative terms and the informative phrases in the study cohort (Fig. 4 & [0051] discloses that panel 480 includes additional information, interpreted as a description analyzing the informative terms and phrases displayed in the visualizations depicted in Fig. 4).

Regarding claim 9, depending on claim 7, Gotz further discloses prompting a user to select the informative terms and the informative phrases for creating the study cohort based on the visualization, and wherein a change in the study cohort is displayed for the user based on a change in the selected informative terms and the selected informative phrases ([0025] discloses providing the user with “views” or visualization components to graphically depict and interact with the cohort allowing the user to “selectively brush and filter to explore and refine the set of patients in the cohort.” [0046] discloses “Filtering is performed by selecting the desired graphical elements in the visualization (e.g., the bars in panel 450 for patients over the age of 60) and clicking the filter button 445.” Both of these paragraphs are interpreted as prompting the user to select informative terms/phrases for further refinement of the cohort and then displaying the filtered cohort, i.e., the change in the cohort, based on the selected terms/phrases. See also [0032]-[0033].),
to provide cognitive support for the user in determining an effectiveness level of the study design and study cohort3 ([0051] & Fig.4 disclose providing a description of the study cohort in English, i.e., natural language).

Regarding claim 10, depending on claim 1, Gotz further discloses that the method is embodied in a cloud-computing environment ([0019] discloses that the clinical data may be in a remote data store, interpreted as accessed over a network, [0065] discloses that the data processing system may be coupled to other data processing systems through public/private networks, [0070] discloses that the software code may be executed on the user’s computer and/or on a remote computer/server. All of these paragraphs are interpreted as disclosing that the method is embodied in a cloud-computing environment.).

Claim 11 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above. The only difference between claims 1 and 1 are that claim 11 claims a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the claimed method steps of claim 1. Examiner notes that Gotz discloses these additional limitations in [0056] & [0067]. 



Claim 13 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claim 16 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

The combination of claims 17 and 18 recite substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claim 19 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above. The only difference between claims 19 and 1 are that claim 19 additionally claims a processor and a memory storing instructions to cause the processor to perform the claimed method steps of claim 1. Examiner notes that Gotz discloses these additional limitations in [0062]-[0063]. 



Regarding claim 21, depending on claim 1, Gotz further discloses wherein the visualization is created via an interactive Graphical User Interface (GUI) that enables a drag/drop feature for selecting an informative term and informative phrase of from the list of informative terms and informative phrases ([0017] & [0045]-[0046] disclose that a user interface creates the visualization allowing the user to interact with it and select informative terms and phrases as discussed above in claim 7. [0009], [0041]-[0042], & [0045]-[0046] discuss a variety of instances in which the GUI uses a drag and drop feature allowing informative terms and phrases to be selected from the list of informative terms and phrases).

Response to Arguments
Applicant's arguments filed in the Response directed to the 101 rejection of claims 1-7 and 9-21 have been fully considered but they are not persuasive. On p. 9 of the Response Applicant argues that “creating a visualization” amounts to incorporation of the abstract idea into a practical application in light of Diamond v. Diehr. Examiner disagrees. As discussed above, the creating a visualization is part of the abstract idea itself and therefore cannot be considered in weighing if the additional elements of the claim are considered to incorporate the abstract idea into a practical application. The court in Diamond v. Diehr emphasized that the claim recited steps including installing raw rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time and determined that the claim integrated the recited law of nature, because the process steps meaningfully limited the use of the law of nature to a practical application of molding rubber products by exhibiting that it was an improvement to any other technology or technical field. Creating a visualization is not a technical solution to a technical problem, instead it is directed to business Diamond is not clear and amounts to a mere conclusory statement. 
Further, Applicant states that: “the amended limitation where the “... providing a paragraph description describing the study cohort that is selected” clearly includes significantly more than the alleged abstract idea. For example, providing the paragraph description is clearly an output that is more than narrowing the abstract idea.” Response p. 9. Examiner disagrees because this amended limitation is not interpreted to be an additional element and instead is part of the abstract idea itself. Furthermore, even if one were to consider the limitation an additional element, examiner notes that “an output that is more than narrowing the abstract idea” is not one of the 5 Step 2B considerations that are indicative of amounting to significantly more than the abstract idea itself, and thus is not persuasive.
Finally, Applicant states: “the claims have been amended to include the structure of a cloud computing node and a client server node. Communication there between certainly is not an abstract idea.” Response p. 9. Examiner agrees the added structure of a cloud computing node and a client server node are not an abstract idea. However, these additional elements amount merely to using a computer as a tool/adding the words “apply it” to the abstract idea itself, as discussed above.

Applicant’s arguments in the Response directed toward the 103 rejection of claims 1-7 and 9-21 have been considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gotz in view of Birnbaum and further in view of Moitra and further in view of Chanthasiriphan and further in view of US Gupta and further in view of Xanthakis as discussed above. While it is unclear what Applicant means by “Gotz merely teaches file headers (i.e., saved file names) in Fig. 4 and paragraph [0051]” as these citations in the reference make mention of file headers or saved file names, the descriptions of the study cohort provided in Fig. 4 and [0051] of Gotz do not include any periods and therefore cannot be considered to 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the paragraph description having a complete sentence describing the study cohort of the Chanthasiriphan for the bullet style list description of the study cohort of Gotz.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that [0077] of Applicant’s originally filed specification states that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, it is interpreted that all claims drawn to a computer readable storage medium exclude claiming a signal per se.
        2 Examiner notes that the claims do not refer back to this collection of unstructured documents by timeframe and search parameter when forming the study cohort. Therefore, the study could be formed by selecting any subset based on the list, regardless of timeframe and the search parameter.
        3 Examiner notes that under MPEP 2111.04, a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited", which the Examiner interprets applies to the bolded claim limitation. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).